                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:18CR301
                                            )
      vs.                                   )
                                            )
KRISTA PARKER,                              )                  ORDER
CHARLES NEIL PARKER,                        )
                                            )
                    Defendants.


       This matter is before the court on the defendant Charles Neil Parker’s Unopposed
Joint Motion to Continue Trial [85]. Counsel needs additional time to further explore the
possible resolution of the matter and to prepare for trial. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [85] is granted, as follows:

      1.     The jury trial, for both defendants, now set for October 28, 2019 is
             continued to December 9, 2019.

      2.     In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends
             of justice will be served by granting this continuance and outweigh the
             interests of the public and the defendants in a speedy trial. Any additional
             time arising as a result of the granting of this motion, that is, the time
             between today’s date and December 9, 2019, shall be deemed
             excludable time in any computation of time under the requirement of the
             Speedy Trial Act. Failure to grant a continuance would deny counsel the
             reasonable time necessary for effective preparation, taking into account
             the exercise of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).

      3.     No further continuances will be granted without a hearing before the
             undersigned magistrate judge.

      DATED: October 4, 2019.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
